Citation Nr: 18100147
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-24 369
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for pulmonary disorder, to include chronic obstructive pulmonary disease (COPD) claimed as due to asbestos exposure is denied.  
FINDING OF FACT
The probative, competent evidence is against a finding that the Veterans COPD is related to active duty service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for pulmonary disorder, to include COPD claimed as due to asbestos exposure have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran has active duty service in the United States Coast Guard from November 1951 to November 1954.  
This matter was previously remanded by the Board of Veterans Appeals (Board) in August 2017.  This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Pulmonary Disorder
The Veteran asserts that his pulmonary disorder is due to his active duty service.  Specifically, he asserted that his pulmonary disorder is caused by asbestos exposure during service.  He indicated that the pipes above his bed were covered in asbestos; the record reflects that the Veteran served aboard the U.S.S. Halfmoon as a radioman.  
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
As it pertains to a current disability, the Veteran has been diagnosed during the course of the appeal with COPD.  Therefore, the Board finds that there is a current disability for service connection purposes.
As it pertains to an in-service event or injury, the treatment notes are silent for any complaints of, or treatment for, a respiratory disability.  The Veterans separation examination in October 1954 was also negative for any respiratory findings.  He was not diagnosed with COPD until 2011, more than 50 years after separation from service.  Therefore, the Board finds that there is no-in service event for service-connection purposes.
The Veteran has asserted that he was exposed to asbestos during service, which led to his respiratory disability.  There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, Developing Claims for [Service Connection] for Asbestos-Related Diseases (accessed March 16, 2018).  The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, asbestos exposure for purposes of scheduling an examination should be conceded.
In the instant case, the Veterans MOS was listed as radioman.  Upon a review of the Manual, a MOS of radioman reflects that exposure to asbestos is minimal.  See IV.ii.1.I.3.c.  Nonetheless, in giving the Veteran the benefit of the doubt the Board ordered a VA examination to determine whether his respiratory disability was related to asbestos exposure in service.  In October 2017 a VA examiner reviewed the file and noted the Veterans diagnosis of COPD; he observed that the Veteran had been prescribed an inhaler and that he was prescribed a low dose of prednisone for his symptoms.  The VA examiner noted that the Veteran had a normal chest x-ray and that he had attempted prior pulmonary function testing without any significant findings.  The VA examiner opined that it was less likely than not that the Veterans COPD was related asbestos exposure.  In making this determination, the VA examiner differentiated COPD from asbestos, noting that asbestos was not an obstructive condition like COPD; the VA examiner also noted that the Veteran was never diagnosed with asbestosis and that his chest CT examinations did not show pleural plaques which would have been indicative of asbestos exposure.  The VA examiner reasoned that while the Veteran may have had minimal exposure to asbestos in service, that exposure did not cause a lung condition related to asbestos.  The VA examiner concluded that the Veterans COPD was likely due to a long history of tobacco use, and that there was no evidence of COPD during service.
In reviewing the sum of the evidence, the Board finds that it is negative to the Veterans claim.  In making this determination, the Board affords great weight to the VA examiners opinion because it is based on a review of the claims file with references to treatment notes.  The Board notes that the Veteran has had an ongoing respiratory disability, but that the COPD diagnosis was not until 2011, many years after separation.  Moreover, the VA examiners opinion is against a nexus finding and provides rationale as to why COPD is not related to asbestos exposure.  Assuming arguendo that the Veteran was exposed to asbestos during service, the evidence is against a finding that the Veteran developed a respiratory disability related to asbestos.  The Veteran has provided no other evidence to support a nexus finding.  
While the Veteran believes that his current respiratory disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a respiratory disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his respiratory disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current respiratory disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veterans lay assertions.
In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the finding of service connection, that doctrine is not for application and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

